DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigenaga in view of Reid.  
Shigenaga discloses the use of a wood drum shell for a musical instrument comprising: a monolithic drum shell comprising birch wood (column 1, lines 45-47; column 4, line 34); wherein the monolithic drum shell is a ready-to-use one-piece molded drum shell for assembling into a musical instrument (see figure 2); wherein the monolithic drum shell has first and second open ends with a membrane attached to at least one of said first and second open ends; wherein the monolithic composite drum shell is a contiguous solid structure devoid of openings and seams.
(see figure 2).
	Shigenaga does not disclose the specific use of shavings.
Kingma discloses the use of wood that is treated with coatings made from shavings (paragraph 0018), a specific particle size, ketone (paragraph 0078), cured 
Shigenaga and Kingma do not disclose the use of particle size.
However it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Shigenaga with the device as disclosed in Kingma, and wood that is cleaned prior to immersion, specific particle and wood dimensions, porous cavities, wood flour, and specific material ratios since these elements are conventional in the wood art and in order to provide a drum shell with high strength characteristics.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KIMBERLY R LOCKETT/           Primary Examiner, Art Unit 2837